DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 4/7/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-22, 41-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 14-16, 19, 41-43, 45, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) (of record) in view of Brown (US 2014/0140654).
Consider claim 11, Georgiou et al. disclose (e.g. figure 6) a system comprising: 
a spatial light modulator (SLM) (12’, image forming optic, e.g. LCOS SLM) having a lateral surface parallel to the fourth planar surface (see figures 5-6, the image forming optic is parallel to the fourth planar surface of the prism 54) [0033]; and 
a holographic grating medium (58a-58N, volume hologram Bragg grating) interposed in the substrate surfaces (see figures 5-6, the Bragg grating is located between the substrates); and
a grating structure in the holographic grating medium (the grating medium is a volume hologram Bragg grating) configured to diffract incident light toward the SLM about an axis forming an angle with a surface normal of an active area of the SLM (see figure 6, the volume Bragg grating diffracts light to the SLM about an axis that forms an angle with a surface normal of the image forming optic 12’) [0033-0035].
However, Georgiou et al. does not explicitly disclose that the waveguide has second and third planar surfaces wherein the grating is interposed and in contact with the second and third planar surfaces.  Georgiou et al. and Brown et al. are related as display devices. Brown et al. disclose (e.g. figures 6-7) a waveguide that has second and third planar surfaces (see figures 6-7, the waveguide includes four planar surfaces) wherein a grating (DIGI-O(1)/DIGI-O(2), grating) is interposed and in contact with the second and third planar surfaces (see annotated figure 7, the grating is interposed and in optical contact with the second and third planar surfaces).

    PNG
    media_image1.png
    670
    525
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Georgiou et al., as taught by Brown et al., in order to integrate the waveguide into an integrated optical component.
Consider claim 12, the modified Georgiou et al reference discloses (e.g. figure 6) a system wherein the SLM has a pixel pitch.  However, Georgiou does not explicitly disclose that the pixel pitch is less than about 10 µm.  It is considered to be within ordinary skill in the art to modify the pixel pitch depending on the desired resolution.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the pixel pitch in order to obtain a desired resolution of the display.
Consider claim 14, the modified Georgiou et al reference, discloses (e.g. figure 6 of Georgiou) a system, wherein the SLM is a reflective SLM and the grating structure is configured to transmit light reflected by the reflective SLM (see figure 6, the image forming optic 12’ is reflective and the volume hologram Bragg grating 58a-58N transmits light reflected by the image forming optic 12’) [0033-035 of Georgiou].
Consider claim 15, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the holographic grating medium has a length equal to or greater than a length of the active area of the SLM (see figure 6, the length of the volume hologram Bragg gratings 58A-58N matches the length of the image forming optic 12’) and a thickness less than the length of the active area of the SLM (the thickness of 58A-58N is less than the length of the image forming optic 12’; see figure 6) [0033-0035 of Georgiou].
Consider claim 16, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the grating structure has a reflectivity that varies as a function of position (diffraction efficiency varies as a function of position along the portions 58A-58N) [0033-0035 of Georgiou].
Consider claim 19, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the angle with the surface normal of the active area of the SLM varies as a function of position with the holographic grating medium (the grating is excited at different angles so that the reflection angle off 12’ image forming optic varies) [0033-0035 of Georgiou].
Consider claim 41, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system wherein the angle is a non-zero angle (see figure 6, the angle is non-zero) [0033-0035 of Georgiou].
Consider claim 42, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the grating structure has opposing first and second ends, the incident light is incident upon the grating structure at the first end, and the grating structure has a higher diffraction efficiency at the second end than at the first end (portion 58N has unit diffraction efficiency, all other portions have an efficiency less than that) [0033-0035 of Georgiou].
Consider claim 43, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the grating structure is configured to transmit light that has been reflected by the SLM towards the holographic grating medium (see figure 6, the volume hologram Bragg grating transmits light reflected by the image forming optic 12’) [0033-0035 of Georgiou].
Consider claim 45, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system, wherein the grating structure is configured to transmit light that has been reflected by the SLM towards the holographic grating medium (see figure 6, the volume hologram Bragg grating transmits light reflected by the image forming optic 12’) [0033-0035 of Georgiou].
Consider claim 47, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system wherein the SLM comprises a liquid crystal on silicon (LCOS) SLM (the image forming optic 12’ is for example a LCOS SLM) [0033 of Georgiou].
Consider claim 48, the modified Georgiou et al reference discloses (e.g. figure 6 of Georgiou) a system wherein the grating structure comprises a plurality of volume phase holograms (the volume hologram is divided into a plurality of sections 58A-58N) [0033-0035 of Georgiou].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) (of record) in view Brown (US 2014/0140654) as applied to claim 11 above and in further view of Jagt (US 6,750,996) (of record).
Consider claim 13, the modified Georgiou reference does not explicitly disclose that the SLM is a transmissive SLM.   Georgiou et al. and Jagt are related as SLM devices.  Jagt discloses (e.g. figure 18) a transmissive SLM (203 is a transmissive display cell) [col. 21, lines 11-62].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Georgiou reference to include a transmissive SLM, as taught by Jagt, in order to provide a lighting option when ambient conditions are poor.
Claims 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) in view of Katsumata (US 7,130,120) (both of record).
Consider claim 17, Georgiou et al. discloses (e.g. figure 6)
a spatial light modulator (SLM) (12’, image forming optic, e.g. LCOS SLM); and
a holographic grating medium (58a-58N, volume hologram Bragg grating) having volume holograms configured to diffract incident light toward the SLM about an axis forming an angle with a surface normal of an active area of the SLM (see figure 6, the light forms an angle with the surface normal of the SLM) [0033-0035]. 
However, Georgiou does  not explicitly disclose that the grating structure is configured to reflect s- polarized light towards the SLM, the SLM is configured to transform the s-polarized to p-polarized light and to reflect the p-polarized light towards the grating structure, and the grating structure is configured to transmit the p-polarized light.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose that the grating structure is configured to reflect s- polarized light towards the SLM (grating prism reflects s-polarized light towards the liquid crystal panel 16), the SLM is configured to transform the s-polarized to p-polarized light and reflect the p-polarized light towards the grating structure (the liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a), and the grating structure is configured to transmit the p-polarized light (reflecting surface 15a transmits the p-polarized light) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Georgiou to include the polarizing, as taught by Katsumata, in order to prevent astigmatic aberration.
Consider claim 18, the modified Georgiou reference discloses a the system further comprises: a polarizer (14, pre-polarizing plate), in optical communication with the holographic grating medium, configured to polarize the incident light prior to the incident light being incident upon propagating toward the volume holograms (Georgiou discloses volume holograms, see figure 3 of Katsumata, the pre-polarizer is located before the grating prism) [0033-0035 of Georgiou, col. 5, line 6 to col. 6, line 11 of Katsumata].
Claims 44, 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) (of record) in view of Brown (US 2014/0140654) as applied to claim 11 above, and in further view of Katsumata (US 7,130,120) (of record).
Consider claim 44, the modified Georgiou et al. reference does not explicitly disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state (The grating prism reflects s-polarized light towards the liquid crystal panel 16.  The liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a and the reflecting surface 15a transmits the p-polarized light) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of the modified Georgiou reference to include the polarizing, as taught by Katsumata, in order to prevent astigmatic aberration.
Consider claim 46, the modified Georgiou et al. reference does not explicitly disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state (The grating prism reflects s-polarized light towards the liquid crystal panel 16.  The liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a and the reflecting surface 15a transmits the p-polarized light) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of the modified Georgiou reference to include the polarizing, as taught by Katsumata, in order to prevent astigmatic aberration.

Allowable Subject Matter
Claim 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872